The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-9, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (9,874,789).Regarding claims 1 and 14, Ahn et al. teach in figure 3 and related text an array substrate, comprising: 
a substrate 110; 
a switch assembly (the entire device) disposed on the substrate 110, wherein the switch assembly comprises a plurality of transistors (see figure 1); 
metal lines 172; 
a plurality of pixel electrodes 191a comprising a plurality of horizontal branches and a vertical branch perpendicular to each other (see figures 1 and 2), and a drain line 175 of each transistor is disposed under one of the plurality of horizontal branches which is closest to said each transistor; and 
a plurality of pixel units (see figure 1), wherein each of the pixel units comprises a plurality of display domains, and the display domains of each of the pixel units are symmetrical with respect to the plurality of horizontal branches and the vertical branch; 
each of the pixel units further comprises a common electrode line 131 and a storage capacitor, and the common electrode lines 131 of the pixel units in the same row are connected to each other; 
an insulating layer 140 is disposed between a layer where the metal lines 172 are disposed and a layer where the common electrode lines 131 are disposed, and each common electrode line 131 and the each metal line 172 are respectively functioned as a first electrode and a second electrode of each storage capacitor (inherently therein); and 
each common electrode line 131 comprises a first common electrode line, and, from a view perpendicular to the array substrate, a projection of the first common electrode line 131 overlaps with a projection of the each metal line 172, 
the common electrode lines 131 and a gate 121 of each transistor are disposed in the same layer, 
the metal lines 172 and a drain 165a/175a of each transistor are disposed in the same layer.
 
Ahn et al. do not explicitly state that from a view perpendicular to the array substrate one of the metal lines is disposed within a gap between two horizontally adjacent display domains.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose one of the metal lines within a gap between two horizontally adjacent display domains, in Ahn et al.’s device, in order to improve the voltage distribution to the device by efficiently using the voltage dividing reference voltage line which includes plurality of horizontal parts and plurality of vertical parts that connect the plurality of horizontal parts to each other.

Regarding claim 14, Ahn et al. teach in figure 3 and related text substantially the entire claimed structure, as recited above, except having a range of a width of each metal line is greater than or equal to 2 micrometers and smaller than or equal to 3 micrometers.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have a range of a width of each metal line greater than or equal to 2 micrometers and smaller than or equal to 3 micrometers, in Ahn et al.’s device, in order to reduce the size of the device.

Regarding claim 3, Ahn et al. teach in figure 2 and related text that each common electrode line further comprises a second common electrode line disposed on at least one lateral side portion of each pixel unit since the device comprises plurality of pixel units.

Regarding claim 6, Ahn et al. teach in figure 3 and related text that the insulating layer 140 is a gate insulating layer of each transistor; a passivation layer 180q is disposed between the layer where the metal lines are disposed and a layer where the pixel electrodes 191a are disposed; and the passivation layer 180q is provided with a through hole, and each of the metal lines is electrically connected to the pixel electrode via the through hole.

Regarding claim 7, Ahn et al. teach in figure 2 and related text that, from a view perpendicular to the array substrate, a projection of the through hole overlaps with the projection of the horizontal branch and/or the vertical branch.

Regarding claims 8 and 17, Ahn et al. teach in figures 1, 2 and related text that each of the pixel units PX comprises a first display domain DA, a second display domain, a third display domain and a fourth display domain, the first display domain and the second display domain are disposed in the same row, the third display domain and the fourth display domain are disposed in the same row, the first display domain and the third display domain are disposed in the same column, and the second display domain and the fourth display domain are disposed in the same column.

Regarding claim 9, Ahn et al. teach in figures 2, 3 and related text that, from a view perpendicular to the array substrate, the projection of the through hole overlaps with at least one among a gap between the first display domain and the second display domain, a gap between the first display domain and the third display domain, a gap between the second display domain and the fourth display domain, and a gap between the third display domain and the fourth display domain.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
11/7/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800